Citation Nr: 0513869	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  94-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for headaches.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to February 
1982.  He subsequently was a member in the Army Reserves and 
National Guard.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied his petition to reopen his 
previously denied claim for service connection for headaches.  
In September 1998, the Board also denied that petition.  In 
February 2000, the United States Court of Appeals for 
Veterans Claims (the Court) vacated that decision and 
remanded the petition to the Board.  In January 2003, the 
Board granted the petition to reopen, and undertook 
additional development pursuant to 38 C.F.R. § 19.9(a)(2).  
However, after that regulation was invalidated, see Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003), the Board, in June 2003, 
remanded the case to the RO for the necessary development, 
including a VA neurologic examination to determine the 
etiology of the veteran's headaches.

The specified additional development has taken place, Stegall 
v. West, 11 Vet. App. 268, 271 (1998), and the Board will now 
decide the claim for service connection for headaches.  The 
Board notes that there is no notice of disagreement on file 
from the veteran regarding the September 2004 denial of his 
claim for service connection for Meniere's syndrome.  
Therefore, that issue is not currently before the Board and 
will not be addressed in this decision.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  In service treatment was rendered for left sided 
headaches and eye pain.  No continuing pathology was 
confirmed in service or thereafter.  He most recently had 
right-sided headaches.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's current, right-sided, 
focal headaches associated with venous angioma, are not 
related to his in-service left-sided headaches, which were 
accompanied by swelling of the face and pain in the left eye.


CONCLUSION OF LAW

Chronic current headaches, or a disability manifested by 
chronic headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, No. 02-1077, slip op. at 7 (Vet. App. 
April 14, 2005).  The RO met this requirement here.  After 
the Board granted the petition to reopen the claim in January 
2003 and remanded the claim to the RO in June 2003, the RO 
sent a September 2003 letter explaining VA's duties to notify 
and assist the veteran as to his claim for service connection 
for headaches and the veteran's rights and responsibilities 
in this regard.  The RO did not take any adjudicative action 
until it denied the claim on the merits in a March 2004 
supplemental statement of the case (SSOC).  Thus, in 
compliance with Pelegrini, the RO provided VCAA notification 
to the veteran prior to its initial adjudicative action on 
his claim, with "initial" in this context referring to the 
first decision on the merits of the claim after it had been 
reopened.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, slip 
op. at 7.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, slip op. at 7, 28; 
Pelegrini, 18 Vet. App. at 121.  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a SOC or 
SSOC, as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 28-29 ("Although the Secretary 
could most efficiently and fully comply with §3.159(b)(1) by 
using the exact language of the regulation in any notice 
provided to a claimant, there is no requirement that the 
precise words of the regulation be included for notice to be 
complying").

These requirements were met in this case.  The RO's September 
2003 letter told the veteran the RO was still working on his 
claim for service connection for headaches and needed 
additional information from him.  The RO also asked for the 
veteran's assistance in obtaining private treatment records 
specified by the Board in its June 2003 remand.  See Stegall 
v. West, 11 Vet. App. at 271.  In an attachment entitled, 
"What the evidence must show," the RO explained what the 
evidence had to show in order to establish entitlement to 
service connection for headaches.  In an attachment entitled, 
"What is the status of your claim and how you can help," 
the RO explained the respective responsibilities of the RO 
and the veteran in obtaining evidence in support of his 
claim.  The RO also asked the veteran to send any additional 
information or evidence promptly. In addition, RO included in 
its March 2004 SSOC the text of VCAA implementing regulation 
38 C.F.R. § 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) (noting Board's failure to discuss 
whether RO's decision and SOC satisfied VCAA requirements in 
the absence of letter explaining VCAA).  Thus, the RO 
complied with the VCAA notice content requirements, as it 
provided the information specified by Pelegrini, including 
indicating to the veteran that he should provide any 
information or evidence in his possession pertaining to his 
claim.

In addition, the veteran's service medical records (SMRs) as 
well as the existing private and VA treatment records 
identified by the veteran have been obtained.  Moreover, the 
RO gave the veteran the telephone number of the son of the 
now-deceased Dr. "R." who treated the veteran, and the 
veteran learned that Dr. "R."'s treatment records had been 
destroyed.  See 38 C.F.R. § 3.159(c)(1) (2004) (follow up 
request for private treatment records not required where 
initial request indicates records sought do not exist).  
Further, there is no indication that any other private or 
Federal records exist that should be requested, or that any 
pertinent, available evidence was not received.  VA thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2004).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  When 
chronicity of disease or injury in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

The evidence reflects that the veteran currently has 
complaints of headaches and that he was treated for headaches 
in service.  However, his claim must be denied because the 
preponderance of the competent, probative evidence of record 
reflects that the current headaches are not related to those 
for which he was treated in service.

The SMRs reflect that in January 1980, the veteran indicated 
he had had headaches for four months, with the pain localized 
to the right corner of his left eye.  The diagnosis was 
headaches and medication and cold compresses were prescribed.  
Later that month, the veteran presented with swelling on the 
left side of his face and indicated that he suffered no pain 
except occasional headaches for four months.  The assessment 
was of a possible upper respiratory infection (URI), and 
medication was again prescribed.  Later that same month, the 
veteran again complained of pain in the area of the left eye.  
He also complained of pain in the area of the right mandible 
when he opened his mouth, as well as vertigo and nasal 
congestion.  Sinus congestion and nasal congestion were ruled 
out, and medication was prescribed.  In February 1980, the 
veteran again complained of swelling on the left side of his 
face with increasing pain.  The assessment was unknown.  He 
was also evaluated for a dental disorder, but none was found.

At a September 1983 VA examination, the veteran complained of 
tinnitus in his right ear.  A review of systems was non-
contributory.  The diagnoses were unilateral sensorineural 
hearing loss with tinnitus and chronic cephalagia, secondary 
to hearing loss and tinnitus.

An April 1984 private treatment note indicates that the 
veteran reported a past history of headaches.  The diagnosis 
noted his noise exposure in service, hearing loss in the 
right ear, deviated septum, cervical vertigo, allergic 
rhinitis, and temporomandibular joint dysfunction.

A June 1984 notation from the veteran's post-service Army 
Reserves or National Guard service noted a laceration of the 
veteran's left eye was noted.  A history of left eye trauma, 
caused by a tree branch, was also noted.

A November 1986 quadrennial examination, conducted in 
connection with the veteran's Army National Guard service, 
included a normal neurologic examination, and the only 
abnormality noted related to auditory problems in the 
veteran's right ear.

A September 1990 letter from Dr. "R." indicated that he 
evaluated the veteran in April 1984 due to progressive right 
ear hearing loss, with tinnitus and positional vertigo.  
Physical examination showed  a deviated septum.  After May 
1988 septoplasty and inferior turbinectomy to improve his 
breathing and allergic rhinitis, the veteran in August 1990 
reported the same complaints and there was decreased right 
ear hearing.  There was no mention of headaches in the 
September 1990 letter.  

At the December 1991 RO hearing, the veteran testified that 
during service, his job for about two years was fueling 
helicopters that were always left running (Hearing 
transcript, pp. 4-5).  As a result, he underwent an 
audiological examination, which found hearing loss of the 
right ear, in addition to the hearing loss noted on his 
November 1978 enlistment examination, as well as continuous 
headaches, dizziness, and a permanent sound inside his ears 
(pp. 3, 5).  The veteran also reported these symptoms to his 
superior officer, who did nothing about them (p. 6).  The 
veteran also noted post-service VA treatment and treatment by 
Dr. "R." for inner ear nerve damage (pp. 6-7).  In his 
April 1997 Substantive Appeal (VA Form 9), and elsewhere, the 
veteran stated that he had headaches in service and that they 
continued thereafter.

October 1993 private treatment notes reflect that the veteran 
complained of frequent headaches.

A November 1994 letter from Dr. "R." indicated that the 
veteran had been under his care with daily headaches.  The 
diagnosis at that time was temporomandibular joint 
dysfunction syndrome, severe cervical miositis, and severe 
sensoneural hearing loss.  

At a May 1996 VA examination, the veteran complained of 
frontal headaches.  The only diagnoses were severe right 
sensoneural hearing loss and allergic rhinitis.  Prior MRI 
and CT scans, both normal, were noted.  

At a September 2003 neurological examination, the examiner 
indicated that he had reviewed the claims folder and 
summarized the veteran's in-service and post-service medical 
treatment.  On examination, the cranial nerves were normal 
with pupils round and equal with no paresis of extraocular 
muscles, no nystagmus, and no ptosis.  There was no facial, 
palatal or tongue weakness, and sensation was intact 
bilaterally at the face.  The cerebellar examination was 
normal on finger to nose test and rapid alternating movement 
without dysmetria, intentional tremor, or dysdiadochokinesia.  
No truncal ataxia was observed.  The motor examination was 
normal.  There was no involuntary movement, atrophy, drift of 
upper extremity or gross paresis.  The pincer grasp and grip 
function was preserved.  Sensory examination was normal in 
all four modalities including pain, touch, vibration, and 
position sense.

The diagnosis was chronic recurring headaches, focal, right-
sided at present, more likely than not related to venous 
right frontal angioma and not related to active military 
service left-sided headaches.  The examiner also noted that 
there was no new evidence to support service-connection for 
headaches as described in the military service records.  In 
giving the rationale for his conclusions, the examiner wrote 
that the headaches described in the SMRs were left-sided and 
accompanied by swelling of the face and pain in the left eye, 
whereas the present headaches were right-sided, focal, and 
associated to the venous angioma in the right frontal region.  
He added that venous angiomas are a congenital conglomerate 
of abnormal vessels in the brain that could be asymptomatic 
or present clinically with headaches and other neurological 
symptoms or signs.

Based on the above, service connection must be denied.  There 
is evidence that the veteran had headaches in service and 
that he currently suffers from them.  However, there is only 
one competent, probative medical opinion that addresses the 
etiology of the veteran's headaches-the opinion of the 
September 2003 VA neurological examiner.  That opinion, 
finding that the veteran's current headaches are not related 
to those he experienced in service, was based on a detailed 
review of all of the veteran's medical records, including the 
SMRs, and a thorough neurological examination.  Cf. Grover v. 
West, 12 Vet. App. 109, 112 (1999) (a post-service reference 
to injuries sustained in service, without a review of service 
medical records, is not competent medical evidence).  
Moreover, the September 2003 VA examiner's rationale for his 
conclusions-that the veteran's left-sided headaches were 
accompanied by different symptoms than the current right-
sided headaches, which were due to venous angiomas (vein 
malformations that drain blood from the brain)-was fully 
consistent with the clinical evidence.  Cf. Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record); Black v. Brown, 5 
Vet. App. 177, 180 (1995) (a medical opinion is inadequate 
when it is unsupported by clinical evidence).

In contrast, none of the other treatment records, including 
those of Dr. "R.", contained an opinion as to the etiology 
of the veteran's headaches, much less offered any support for 
the assertion that they were related to those the veteran 
experienced in service.  In addition, the statements in these 
treatment records as to the length of time the veteran had 
experienced headaches were largely based on the veteran's own 
statements, rather than the clinical evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).  And, although the veteran is competent to 
testify to the headaches he suffered in service and 
thereafter, see Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), he does not have the medical expertise to give 
competent testimony as to the etiology of his headaches.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Moreover, the 
clinical evidence, including the November 1986 quadrennial 
examination that showed no neurological defects four years 
after service, conflicted with the veteran's testimony that 
his symptoms continued after service.

In sum, the preponderance of the competent probative medical 
evidence of record reflects that the veteran's current 
headaches are not related to those he suffered in service.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the veteran's claim for service connection 
for headaches must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for headaches is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


